Citation Nr: 1139588	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to December 1960, and from March 1961 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a June 2010 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The Board subsequently remanded the claim for further development in July 2011.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's multiple sclerosis is due to any incident or event in military service, and it was not  manifested during service or within seven years after separation from service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2007 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the December 2007 rating decision, September 2008 SOC, and September 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records, the Veteran was afforded a VA examination in June 2008, and a medical opinion was obtained in January 2011.  

In a July 2011 decision, the Board remanded the claim for further development.  Specifically, the Board stated that the RO should readjudicate the claim in light of additional evidence submitted by the Veteran without a waiver of initial review by the RO.       

Following this Board's remand, the RO issued an SSOC in which it specifically noted the additional evidence submitted by the Veteran.  Thus, it appears that all development requested by this Board in its July 2011 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran is claiming that his multiple sclerosis manifested itself within the seven-year presumptive period so as to warrant a grant of service connection.  Specifically, he contends that his symptoms began in 1973.

There is no evidence that the Veteran's multiple sclerosis pre-existed service.  His June 1955 enlistment examination report is negative for any manifestations or symptoms relating to multiple sclerosis.  In January 1973, he complained of occasional blurred vision.  The diagnosis is illegible, but it appears that medication was prescribed.  

In September 1973, the Veteran reported pain in his upper back brought on by moving his head.  He said he had had this pain intermittently for the past year.  The doctor assessed a trapezius muscle spasm, and prescribed medication and heat treatment. 

In July 1974, the Veteran had an episode of vasovagal syncope following a vasectomy.  It was noted that a lidocaine allergy could not be excluded.  

In November 1975, the Veteran complained of shortness of breath, weakness, and vomiting for three weeks, along with weakness and tremors that began about three hours after eating.  The doctor assessed "rule out" hypoglycemic episodes in light of the Veteran's family history of diabetes.  

Several months later, in January 1976, the Veteran was admitted to the hospital for almost 2 weeks with a chief complaint of weak spells.  He stated that for the past three years he had experienced weakness and malaise at the end of the work day.  He also reported tremulousness and diaphoresis three or four hours after eating, relieved by eating a meal.  He said he often woke up at night feeling hungry and fidgety, symptoms that were also relieved by eating a meal.  Moreover, he had frequent knotting pain in his epigastric area that was relieved by vomiting.  He was diagnosed with probable reactive hypoglycemia, suspected but unproven diabetes mellitus, and resolved epigastric pain of unknown etiology.

In June 1976, the Veteran sought treatment for neck pain, stating that he had pain in the right cervical area for the past four-and-a-half years.  Heat seemed to relieve the pain.  However, the pain was becoming worse.  He also stated that his arms felt as if they would go to sleep.  The doctor assessed "rule out" cervical disc syndrome and "rule out" pre-diabetic neuropathy.  

Fifteen years after separation from service, the Veteran was diagnosed with multiple sclerosis in 1991 after episodes of paralysis and optic neuritis.  Unfortunately, the records containing the initial diagnosis of multiple sclerosis are not contained in the Veteran's claims file.  However, in June 2007, Dr. M.P.W. wrote a letter stating that he had treated the Veteran for multiple sclerosis from 1996 to 2006.  He reviewed the Veteran's STRs and opined that there were several symptoms experienced by the Veteran in service that could have been early manifestations of multiple sclerosis.  First, in September 1973, the Veteran was treated for persistent upper back pain, which was diagnosed as a trapezius strain.  This could have been myelitis caused by multiple sclerosis.  Second, in January 1973, the Veteran was seen for blurred vision.  The diagnosis was unreadable, but this could have been an attack of optic neuritis caused by multiple sclerosis.  Finally, in January 1973, the Veteran was hospitalized for 12 days for profound weakness for which no explanation was found (it appears possible that the doctor is referring to the 12-day hospitalization in 1976 rather than 1973).  Weakness and fatigue are well-recognized symptoms of multiple sclerosis.  The doctor concluded that these apparently unrelated symptoms, all occurring in the same year, raise the possibility of a unifying diagnosis of multiple sclerosis.  

In June 2008, the Veteran was afforded a VA examination.  It was noted that, since he had been diagnosed with multiple sclerosis in 1991, he had had several episodes of bilateral optic neuritis and had developed a neurogenic bladder.  A suprapubic tube was in place.  He had difficulties with ataxia despite improvement in his left hemiparesis, and had been largely homebound for the last several years.  He had been treated for many years with prednisone, and was currently on Imuran, Neurontin, and Cymbalta for lower extremity dysesthesias.  The examiner reviewed the Veteran's service medical records and noted the treatment in 1973 for upper back pain, blurred vision, and weakness and fatigue.  The examiner assessed chronic progressive multiple sclerosis, and stated it was feasible that the symptoms the Veteran had in 1973 were early manifestations of multiple sclerosis.  However, the examiner stated that such a connection would amount to conjecture due to the nonspecific nature of symptoms for which he was treated in 1973.  Consequently, the examiner opined that it is not at least as likely as not that the Veteran's multiple sclerosis began in military service due to the impossibility of determining an etiology for his nonspecific symptoms occurring at that time.

The Board obtained a medical opinion from Dr. S.L., a neurologist at the West Palm Beach VAMC, in January 2011.  Dr. S.L. reviewed the Veteran's STRs, Dr. M.P.W.'s 2007 letter, and the 2008 VA examination report, and noted the in-service symptoms mentioned by Dr. M.P.W. and the VA examiner.  She stated that the symptoms experienced by the Veteran in 1973 and 1976 were considered vague, non-specific, and without documented evidence of any objective neurological deficits.  Therefore, it is not at least a likely as not that these symptoms were indicative of multiple sclerosis.  Moreover, because of the vague, non-specific nature of the symptoms and the lack of documentation of any persistent neurological deficits, it is not at least as likely as not that his current multiple sclerosis was caused by active service, or that it manifested within seven years after separation from active service.  

The Veteran submitted an article by Dr. J.L.F., a clinical gero-psychologist, entitled "Fatigue in MS: What It Is, What It Does, How to Manage It."  In the article, the doctor states that fatigue is a symptom of multiple sclerosis that profoundly affects sufferers of the disease, and also underlies and influences other symptoms experienced by people with multiple sclerosis.  

In a March 2011 letter, the Veteran's wife stated that he complained of unusual fatigue when he was still in active service in the 1970s, which he attributed to a severe burn injury that occurred in 1967.  When they were neighbors from 1974 to 1976, the Veteran went to the hospital to try to determine the etiology of his fatigue and lack of energy.  In addition, shortly after they got married in the early 1980s, he needed more rest than what she considered normal for a man his age.  He had times of fatigue that would put him in bed for days.  He also had 2 episodes of extreme weakness.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for multiple sclerosis on a presumptive basis.  Specifically, the weight of the evidence is against a finding that the disease manifested within 7 years of the Veteran's separation from service in 1976.  

First, the competent medical evidence weighs against a finding that the symptoms experienced by the Veteran in service were indicative of multiple sclerosis.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds the opinions of the 2008 VA examiner and Dr. S.L. to be more probative than that of Dr. M.P.W.  Dr. M.P.W.'s opinion that the in-service symptoms "could have been" manifestations of multiple sclerosis is speculative.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  

Indeed, the 2008 VA examiner acknowledged that it was feasible that the in-service symptoms were early manifestations of multiple sclerosis, but stated that, due to the non-specific nature of those symptoms, it would be conjecture to conclude that such a connection existed.  Moreover, Dr. S.L. agreed that the in-service symptoms were vague and non-specific, and that there was no objective evidence of neurological deficits.  An award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Therefore, the Board finds the opinions of the VA examiner and Dr. S.L. to be more probative than that of Dr. M.P.W., and finds that the competent evidence does not show that multiple sclerosis manifested within 7 years after the Veteran's separation from service.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current blurry vision, fatigue, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's descriptions of blurry vision, fatigue, and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  While the STRs show incidents of individual symptoms that may be associated with multiple sclerosis, as discussed above, the competent evidence shows that these symptoms were non-specific and that there was no objective evidence of neurological deficits during service.  Moreover, there was no diagnosis or indication of any underlying neurological disorder during service. 

Furthermore, following service, there was no documentation of complaints or treatment for multiple sclerosis until 1991, 15 years after separation.  Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 15 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
  
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for multiple sclerosis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for multiple sclerosis is denied.  



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


